               Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 1 of 46




 1                                                THE HONORABLE JAMES L. ROBART
 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                             WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
     UNITED STATES OF AMERICA,                Case No. 2:12-cv-01282-JLR
10

11                       Plaintiff,           COMMUNITY POLICE
                                              COMMISSION’S RESPONSE TO
12            v.                              COURT’S ORDER TO SHOW CAUSE
13   CITY OF SEATTLE,
14
                         Defendant.
15

16

17

18

19

20

21

22

23

24

25

26

      CPC’S RESPONSE TO COURT’S ORDER                               Perkins Coie LLP
      TO SHOW CAUSE                                           1201 Third Avenue, Suite 4900
                                                                Seattle, WA 98101-3099
      (No. 2:12-cv-01282-JLR)                                     Phone: 206.359.8000
     143373394.2                                                   Fax: 206.359.9000
               Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 2 of 46




 1                                                     TABLE OF CONTENTS
                                                                                                                                             Page
 2
     I.       INTRODUCTION ............................................................................................................. 1
 3
     II.      ISSUES PRESENTED....................................................................................................... 3
 4
     III.     ANALYSIS ........................................................................................................................ 5
 5
              A.         The Court’s understanding of the Shepherd incident is accurate,
 6                       and the events preceding the use of force provide additional cause
                         for concern. ............................................................................................................ 5
 7
                         1.         How Officer Shepherd’s case was reviewed on appeal ............................. 8
 8
                         2.         The appeals process under the Accountability Ordinance
 9                                  would have differed in important ways and under the CBAs
                                    will be even less consistent with the Consent Decree’s goal
10                                  of public trust and confidence .................................................................... 9
11            B.         The SPOG and SPMA CBAs are barriers to sustained reform. ........................... 14
12                       1.         The SPOG CBA purports to supersede or nullify any other
                                    City law or policy that, implicitly or explicitly, conflicts
13                                  with its terms ............................................................................................ 16
14                       2.         Contrary to the suggestion of the City and DOJ, the CBAs
                                    are not consistent with the purpose of the Consent Decree ..................... 19
15
                         3.         The CBAs undermine the gains achieved under the Consent
16                                  Decree ...................................................................................................... 22
17                       4.         The SPOG CBA rejects reforms that addressed known
                                    issues with secondary employment .......................................................... 24
18
              C.         The Court should make clear that fixing what has gone off track
19                       with the CBAs, and undoing the impediments they embed to the
                         intended reform of Seattle’s police accountability system, is a
20                       necessary precondition to a successful resolution of the Consent
                         Decree process ..................................................................................................... 26
21
     IV.      CONCLUSION ................................................................................................................ 28
22

23

24

25

26

      CPC’S RESPONSE TO COURT’S ORDER                                                                           Perkins Coie LLP
      TO SHOW CAUSE                                                                                    1201 Third Avenue, Suite 4900
                                                                                                         Seattle, WA 98101-3099
      (No. 2:12-cv-01282-JLR) – i                                                                          Phone: 206.359.8000
     143373394.2                                                                                            Fax: 206.359.9000
                 Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 3 of 46




 1                                                    TABLE OF AUTHORITIES
                                                                                                                                         Page(s)
 2

 3   CASES
 4   Diaz v. Int’l Longshore & Warehouse Union, Local 13,
 5      474 F.3d 1202 (9th Cir. 2007) .................................................................................................18

 6   Keith v. Volpe,
        784 F.2d 1457 (9th Cir. 1986) .................................................................................................26
 7
     United States v. Oregon,
 8      769 F.2d 1410 (9th Cir. 1985) .................................................................................................26
 9   STATUTES
10   RCW 41.56 ....................................................................................................................................16
11
     Accountability Ordinance ...................................................................................................... Passim
12
     OTHER AUTHORITIES
13
     David Kroman, When Cops Play Security Guard, Whom Do They Serve?,
14      Crosscut (Oct. 19, 2016), https://crosscut.com/2016/10/when-cops-play-
        security-guard-who-do-they-serve ...........................................................................................23
15
     Heidi Groover, Mayor Burgess Signs Executive Order To Stop Private
16      Management of Cops’ Off-Duty Work, The Stranger (Sept. 27, 2017),
17      https://tinyurl.com/y2vefzyg ....................................................................................................24

18   June 22nd In-Car video, YouTube (Dec. 5, 2014),
        https://www.youtube.com/watch?v=gdrvV5ZzIxg ...................................................................6
19
     Kimbriell Kelly, Wesley Lowery & Steven Rich, Fired/Rehired: Police Chiefs
20      Are Often Forced to Put Officers Fired for Misconduct Back on the Streets,
        Wash. Post (Aug. 3, 2017), https://www.washingtonpost.com
21
        /graphics/2017/investigations/police-fired-rehired/?utm_term=.363c83a47f5b .....................12
22
     Levi Pulkkinen, As FBI Investigates Seattle Cops’ Off-Duty Work, City Steps In,
23      Seattle PI (Sept. 27, 2017), https://www.seattlepi.com/local/article/As-FBI-
        investigates-Seattle-cops-off-duty-12234590.php ...................................................................24
24
     Lewis Kamb & Steve Miletich, Seattle, Police Union Delayed Release of Ruling
25      to Reinstate Fired Officer Until After Labor Contract Was Approved, Seattle
        Times (Jan. 14, 2019)...............................................................................................................10
26

      CPC’S RESPONSE TO COURT’S ORDER                                                                            Perkins Coie LLP
      TO SHOW CAUSE                                                                                     1201 Third Avenue, Suite 4900
                                                                                                          Seattle, WA 98101-3099
      (No. 2:12-cv-01282-JLR) – ii                                                                          Phone: 206.359.8000
     143373394.2                                                                                             Fax: 206.359.9000
                Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 4 of 46




 1                                              TABLE OF AUTHORITIES
                                                      (continued)
 2                                                                                                                        Page(s)
 3   MYNorthwest, Seattle Police Officer Fired for Punching Woman Tells His Side of
       the Story (Nov. 22, 2016), http://mynorthwest.com/470124/seattle-police-
 4
       officer-fired-for-punching-woman-tells-his-side-of-the-story/..................................................7
 5
     Office of the Mayor, Executive Order 2017-09: Reforming Secondary
 6      Employment at the Seattle Police Department (Sept. 27, 2017),
        http://www.seattle.gov/Documents/Departments/Mayor/Executive-Order-
 7      2017-09-Secondary-Employment.pdf ......................................................................................24
 8   Office of Professional Accountability, Closed Case Summary Complaint Number
        OPA #2014-0216 (Dec. 13, 2016),
 9
        http://www.seattle.gov/Documents/Departments/OPA/ClosedCaseSummaries/
10      OPA2014-0216ccs12-13-16.pdf ................................................................................................6

11   Reforming Secondary Employment at the Seattle Police Department (Sep. 27,
        2017), http://www.seattle.gov/Documents/Departments/Mayor/ Executive-
12      Order-2017-09-Secondary-Employment.pd ............................................................................17
13   Sara Jean Green,
        Seattle Officers Appeal Discipline for Fatal Release Decision, Seattle Times
14
        (May 11, 2010), https://www.seattletimes.com/seattle-news/seattle-officers-
15      appeal-discipline-for-fatal-release-decision/..............................................................................8

16   Seattle City Council, Resolution 31855 (Nov. 13, 2018) ..............................................................14

17   Steve Miletich & Mike Carter, Mayor Orders Seattle Police To Take Control of
        Officers’ Lucrative Off-Duty Work Amid
18      FBI Investigation, Seattle Times (Sept. 28, 2017),
19      https://www.seattletimes.com/seattle-news/mayor-orders-seattle-police-to-
        take-control-of-officers-off-duty-work-amid-fbi-investigation/ ..............................................24
20
     Steve Miletich & Lewis Kamb, Off-duty Work By SPD Officers Has Been An
21      Issue For Years, Seattle Times (Sept. 24, 2017)......................................................................23

22

23

24

25

26

      CPC’S RESPONSE TO COURT’S ORDER                                                                Perkins Coie LLP
      TO SHOW CAUSE                                                                          1201 Third Avenue, Suite 4900
                                                                                               Seattle, WA 98101-3099
      (No. 2:12-cv-01282-JLR) – iii                                                              Phone: 206.359.8000
     143373394.2                                                                                  Fax: 206.359.9000
                  Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 5 of 46




 1
                                            I. INTRODUCTION
 2
              When the Court found the City of Seattle (“City”) in initial compliance with the Consent
 3

 4   Decree, it cautioned that sustained compliance “require[s] dedication, hard work, creativity,

 5   flexibility, vigilance, endurance, and continued development and refinement of policies and

 6   procedures in accordance with constitutional principles.”1 In other words, initial compliance
 7
     would not be durable without protecting the reforms that gave rise to that compliance.
 8
              Well before issuing its initial compliance order, the Court warned that collective
 9
     bargaining on the Accountability Ordinance2 and the Seattle Police Department (“SPD”)
10
     accountability system could endanger the City’s progress.3 That warning was prescient. In
11

12   negotiating collective bargaining agreements (“CBAs”) with the Seattle Police Officers Guild

13   (“SPOG”) and the Seattle Police Management Association (“SPMA”), the City bargained away
14   critical reforms from the Accountability Ordinance and other accountability system
15
     improvements. These reforms had been crafted carefully and deliberately, drawing on hard
16
     lessons over many years with the existing system.
17
              In its response to the Court’s Order to Show Cause, the City minimizes the impact of the
18

19   SPOG CBA on accountability, particularly for serious misconduct, and how this may then affect

20   the sustainability of other Consent Decree reforms. Notably, the City does not address the

21   SPMA CBA (and the differences between the two CBAs), the impact of both CBAs on SPD
22

23
              1
               Order Finding Initial Compliance (Dkt. 439) at 14.
24            2
               See Accountability Ordinance (Dkt. 396-1).
             3
               See Order Regarding Accountability Ordinance (Dkt. 413) at 2 (refusing to approve
25   Accountability Ordinance prior to collective bargaining because “no provision of the Ordinance
     is categorically exempt from bargaining . . . [and because] the relevant unions may disagree with
26   the City’s assessment concerning which provisions of the Ordinance are subject to collective
     bargaining”).
      CPC’S RESPONSE TO COURT’S ORDER                                            Perkins Coie LLP
      TO SHOW CAUSE                                                        1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
      (No. 2:12-cv-01282-JLR) – 1                                              Phone: 206.359.8000
     143373394.2                                                                Fax: 206.359.9000
                  Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 6 of 46




 1   policies, the Office of Police Accountability (“OPA”) Manual, or the Executive Order on
 2
     secondary employment. The Department of Justice (“DOJ”) does not assess those impacts either.
 3
              Both parties ask the Court to measure the CBAs against standards such as whether the
 4
     City is within its rights to agree to those changes, whether these contracts are better than the prior
 5

 6   contracts in some ways, or whether other cities have CBAs with similar provisions. Instead, the

 7   Court should ask whether the CBAs will result in a less robust police accountability system for

 8   this community than that recommended and enacted in the Accountability Ordinance and other
 9   laws and policies that, taken together, form the accountability system.
10
              The Community Police Commission (“CPC”) as amicus curiae provides the following
11
     analysis to ensure that the Court has a different perspective than what the parties are providing.
12
     The CPC agrees with the Court that it is critically important to evaluate the effects of these
13

14   contracts against the backdrop of the purpose and spirit of the Consent Decree. That was the

15   reason the Consent Decree Memorandum of Understanding (“MOU”) between the City and the

16   DOJ required the CPC to lead an evaluation of the accountability system and make
17
     recommendations for improvements—because a stronger accountability system will instill public
18
     confidence. As then-U.S. Attorney Jenny Durkan wrote in 2014:
19
                       Of the many important roles the CPC plays in the reform process,
20                     the holistic review of the accountability process required by the
                       consent decree and MOU is pivotal. That work and the changes
21
                       [to the accountability system that the CPC] will help craft with City
22                     leadership will be critical to successful reform of SPD.4

23

24

25

26            4
              See Declaration of Fé Lopez in Support of Community Police Commission’s Response
     to Court’s Order to Show Cause (“Lopez Decl.”) ¶ 2, Ex. A.
      CPC’S RESPONSE TO COURT’S ORDER                                             Perkins Coie LLP
      TO SHOW CAUSE                                                         1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
      (No. 2:12-cv-01282-JLR) – 2                                               Phone: 206.359.8000
     143373394.2                                                                 Fax: 206.359.9000
               Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 7 of 46




 1   Accountability system improvements are not tangential to or separate from other Consent Decree
 2
     reforms. A strong accountability system will help ensure that necessary reforms are sustained
 3
     over time.
 4
              The years-long effort leading up to the Court’s finding of initial compliance shows that
 5

 6   lasting reform is hard to get. But the City’s negotiations with SPOG and SPMA demonstrate that

 7   lasting reform is just as hard to keep. Accordingly, the CPC respectfully requests that Court

 8   conclude that revising the CBAs is a necessary precondition to sustained compliance under the
 9   Consent Decree.
10
                                         II. ISSUES PRESENTED
11
     The CPC responds to the questions and instructions of the Court as follows:
12
         1. Is the Court’s understanding of the foregoing events [regarding Officer Shepherd]
13          accurate? If not, how is the Court’s understanding of the foregoing events not accurate?
14            The Court’s understanding of the Shepherd incident is correct. The events preceding the
15
     actual use of force are further cause for concern. See Section III.A.
16
         2. Whether the events surrounding the DRB’s decision to reinstate an SPD officer who
17          punched a hand-cuffed subject who was sitting in a patrol car, and the new CBA’s
            rejection of aspects of the Accountability Ordinance—including those aspects that would
18          have replaced the DRB with the PSCSC and provided for a different standard of
19          review—should lead the Court to conclude that the City and the SPD have failed to
            maintain full and effective compliance with the Consent Decree during Phase II?
20
               The departures from the Accountability Ordinance (including intended reform of the
21
     disciplinary appeals process) and other accountability system reforms will make it harder to
22
     uphold findings of misconduct and appropriate discipline—undermining the authority of OPA
23

24   and the Chief. This result threatens the Consent Decree’s purpose of ensuring constitutional and

25   effective policing in which the community of Seattle can have confidence. See Section III.B-C.
26

      CPC’S RESPONSE TO COURT’S ORDER                                           Perkins Coie LLP
      TO SHOW CAUSE                                                       1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
      (No. 2:12-cv-01282-JLR) – 3                                             Phone: 206.359.8000
     143373394.2                                                               Fax: 206.359.9000
               Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 8 of 46




 1         3. Provide the Court with a detailed list of all the changes to the Accountability Ordinance
              or any other SPD policy or procedure that the new CBA with SPOG precipitated, how
 2
              those changes either do or do not conflict with the Consent Decree under the standard
 3            articulated above, and whether those changes undermine or threaten to undermine the
              City’s status as being in full and effective compliance with the Consent Decree.
 4
              The Declaration and Exhibits of Judge Anne Levinson (Ret.) (“Judge Levinson Decl.”)
 5
     provide a detailed analysis of these changes, and inventory the ways in which the SPOG and
 6

 7   SPMA CBAs affect, conflict with, or compromise the Accountability Ordinance, the OPA

 8   Manual, and SPD policies. Judge Levinson was appointed by the Mayor and confirmed by the

 9   City Council to serve for two terms (six years) as the City’s independent, external OPA Auditor
10
     (from 2010-2016), to review complaints and investigations of misconduct and make
11
     recommendations for oversight system improvements, and is an authority on police oversight.
12
     Because of Judge Levinson’s expertise as an objective reviewer of Seattle’s existing
13
     accountability system, familiarity with the national landscape regarding police accountability
14

15   systems, contributions to the Accountability Ordinance and Executive Order, and

16   recommendations issued in past years to enhance police accountability,5 her conclusions on the
17   likely implications of the current CBAs should be given great weight. See also Section III.B-C.
18
           4. Provide the Court with a recommendation on how it should proceed under the Consent
19            Decree in light of present circumstances, including but not limited to the changes to the
              Accountability Ordinance as a result of the CBA with SPOG.
20
              The CPC disagrees with the position taken by the parties that no further action is needed
21
     to ensure continued compliance with the Consent Decree, and instead asks the Court to make
22

23   clear that removing the barriers the CBAs present to the intended reform of Seattle’s police

24

25

26
     5
         See Judge Levinson Decl. at 2-5.
         CPC’S RESPONSE TO COURT’S ORDER                                         Perkins Coie LLP
         TO SHOW CAUSE                                                     1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
         (No. 2:12-cv-01282-JLR) – 4                                           Phone: 206.359.8000
     143373394.2                                                                Fax: 206.359.9000
                  Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 9 of 46




 1   accountability system is a condition to a successful conclusion of the Consent Decree process.
 2
     See Section III.C.
 3
                                              III. ANALYSIS
 4
              The central issue this brief addresses is whether the SPOG and SPMA CBAs are barriers
 5
     to sustained compliance under the Consent Decree. But first the CPC addresses the Court’s
 6
     questions relating to the Officer Adley Shepherd case.
 7
     A.       The Court’s understanding of the Shepherd incident is accurate, and the events
 8            preceding the use of force provide additional cause for concern.6

 9            What follows is a summary of the incident that led Chief Kathleen O’Toole to dismiss

10   Officer Shepherd, focusing on elements which seem particularly germane to community
11
     confidence and preservation of Consent Decree achievements on use of force and de-escalation.
12
              Around 2 a.m. on June 22, 2014, Evelyn Shelby called 911 to report that her son, Robert
13
     Shelby, had received a threatening phone call from his girlfriend, Miyekko Durden-Bosley.7
14
     Officer Adley Shepherd arrived on the scene to interview Robert, and Miyekko arrived shortly
15

16   thereafter. Miyekko offered to answer Officer Shepherd’s questions, and repeatedly denied

17   making any threats.8 Robert corroborated Miyekko’s denial, insisting that “[n]obody [expletive]
18   threatened me, bro.”9
19
              When Robert began to yell loudly at his mother (because he was upset that she had called
20
     the police),10 Officer Shepherd interjected, telling Robert that he was acting like a child and
21

22
              6
               The CPC does not “have access to any non-public information regarding [Officer
23   Shepherd] or allegation[s] of misconduct or disciplinary action [against him].” Consent Decree
     (Dkt. 3-1) ¶ 12.
24           7
               See City of Seattle’s Response to Court’s Order to Show Cause (“City Br.”) (Dkt. 512),
     Ex. F at 2.
25           8
               See June 22nd In-Car video, YouTube (Dec. 5, 2014) (“Dashcam Video”),
     https://www.youtube.com/watch?v=gdrvV5ZzIxg.
26           9
               City Br., Ex. F at 3.
             10
                Id.
      CPC’S RESPONSE TO COURT’S ORDER                                            Perkins Coie LLP
      TO SHOW CAUSE                                                       1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
      (No. 2:12-cv-01282-JLR) – 5                                             Phone: 206.359.8000
     143373394.2                                                               Fax: 206.359.9000
              Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 10 of 46




 1   expressing anger at the way Robert was yelling at his mother.11 He then announced “my
 2
     patience is done, it’s done, it’s over, so somebody’s gonna go to jail,”12 and intimated that this
 3
     “somebody” would be chosen based on a game of “eeny meeny miny moe.”13
 4
              Miyekko repeated that she had not threatened anyone, which apparently prompted Officer
 5

 6   Shepherd to choose her as the arrestee.14 After Officer Shepherd grabbed her, Miyekko said,

 7   “Please don’t touch me.”15 She repeatedly asked him, “Why am I under arrest? Can you tell me

 8   why I’m under arrest?”16 Robert—the person against whom the alleged threat was made—also
 9   objected strongly to the arrest.17
10
              At the car door, Miyekko pleaded with Officer Shepherd to “please talk to me,”18 but
11
     Officer Shepherd instead pushed her into his patrol car. She fell onto her back, swore, and
12
     attempted to kick Officer Shepherd (it is not clear whether she made contact).19 Officer
13

14   Shepherd then took a step backwards away from the car, yelled, “she kicked me,” and retaliated

15   by “lung[ing] back inside the vehicle and deliver[ing] a closed fist strike to [Miyekko]’s face

16

17

18

19            11
                Dashcam Video at 0:40.
              12
                Id. at 0:50.
20           13
                Id. at 0:55; see also Office of Professional Accountability, Closed Case Summary
     Complaint Number OPA #2014-0216 (Dec. 13, 2016) (“OPA Report”) at 3,
21   http://www.seattle.gov/Documents/Departments/OPA/ClosedCaseSummaries/OPA2014-0216ccs
     12-13-16.pdf (confirming that Office Shepherd “said a phrase commonly used to indicate the use
22   of chance to make a selection”).
             14
                Dashcam Video at 1:05.
23           15
                Id. at 1:10.
             16
                Id. at 1:18-23.
24           17
                City Br., Ex. F at 4.
             18
                Dashcam Video at 2:28.
25           19
                Compare, City Br., Ex. F at 4 (declaring it “uncontroverted that [Miyekko’s] kick
     landed in Officer Shepherd’s face), with OPA Report at 6 (finding only that it was “more likely
26   than not that [her] right foot made some physical contact”), and Dashcam Video at 2:45 (neither
     contact nor lack of contact can be established).
      CPC’S RESPONSE TO COURT’S ORDER                                            Perkins Coie LLP
      TO SHOW CAUSE                                                        1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
      (No. 2:12-cv-01282-JLR) – 6                                              Phone: 206.359.8000
     143373394.2                                                                Fax: 206.359.9000
                Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 11 of 46




 1   with such force that it fractured her eye socket and inflicted substantial soft tissue damage to her
 2
     face.”20
 3
              OPA investigated and ultimately found that “[h]itting the subject in the face with the
 4
     amount of force employed by [Officer Shepherd] was unreasonable and excessive, given the
 5

 6   totality of the circumstances.”21 OPA concluded that Officer Shepherd violated three separate

 7   policy provisions related to the use of force, and that termination of employment was the

 8   appropriate remedy.22 Chief O’Toole agreed and expressed concern that Officer Shepherd’s
 9   punch may have been an act of retaliation:
10
                     I am unconvinced that your reaction was either a trained instinct or
11                   an unintentional response. Your instinctive movement away from
                     the subject, and ability to process and formulate a verbal response
12                   prior to your physical response only reinforces this notion . . . .
                     Moreover, the level of force you used was not insignificant—quite
13                   the opposite, in fact. Your force seriously injured the subject and
14                   could have been lethal.23

15   Chief O’Toole also observed that this was not the first time that Officer Shepherd had

16   disregarded department policy with serious consequences.24 In 2009, Officer Shepherd
17   responded to a call reporting that a man, Valente Alvarez-Guerrero, had assaulted his roommate.
18
     Officer Shepherd arrested Mr. Alvarez-Guerrero, but apparently believed that the King County
19
     Jail would refuse to book him because he was scheduled to have surgery on his hand the
20
     following day. Officer Shepherd nevertheless called his supervisor and obtained authorization to
21

22

23            20
                OPA Report at 5; see also Dashcam Video at 2:45-3:00; id at 3:18 (“[Y]ou punched me
     for no reason.”).
24           21
                OPA Report at 4-5.
             22
                Id. at 8.
25           23
                MYNorthwest, Seattle Police Officer Fired for Punching Woman Tells His Side of the
     Story (Nov. 22, 2016), http://mynorthwest.com/470124/seattle-police-officer-fired-for-punching-
26   woman-tells-his-side-of-the-story/.
             24
                City Br., Ex. F at 25.
      CPC’S RESPONSE TO COURT’S ORDER                                            Perkins Coie LLP
      TO SHOW CAUSE                                                       1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
      (No. 2:12-cv-01282-JLR) – 7                                             Phone: 206.359.8000
     143373394.2                                                               Fax: 206.359.9000
              Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 12 of 46




 1   release the suspect. This violated department policy because supervisors are required to conduct
 2
     screenings in-person prior to authorizing release. It also violated state law, which defines all
 3
     fights between roommates (even those who are not romantically involved) as domestic violence
 4
     and mandates that an arrestee be booked in such instances. But Officer Shepherd never told his
 5

 6   supervisor that the victim was a roommate. And because the supervisor was not privy to this

 7   information, he erroneously authorized Mr. Alvarez-Guerrero’s release. That same night, Mr.

 8   Alvarez-Guerrero fatally stabbed his roommate.25
 9            1.     How Officer Shepherd’s case was reviewed on appeal.
10            Under the prior SPOG CBA, Officer Shepherd had the right to appeal his termination to
11
     the Disciplinary Review Board (“DRB”), a body comprised of three members: one appointed by
12
     the City, one by SPOG, and one “neutral” member, here, an arbitrator. Notably, the DRB agreed
13
     that Officer Shepherd had violated at least one department policy regarding the use of force
14

15   against handcuffed individuals.26 But instead of deferring to the Chief’s termination decision,

16   the DRB concluded that termination was not a proportionate penalty and ordered reinstatement

17   with full back pay “less pay reflecting a 15-day unpaid suspension.” The deciding vote was cast
18
     by the arbitrator member of the DRB. The union representative voted to reinstate Officer
19
     Shepherd, and the management representative voted to sustain the termination.27
20
              The arbitrator who cast the deciding vote dismissed the Chief’s conclusion that Officer
21
     Shepherd would not change his behavior and therefore was not safe to continue to employ as a
22

23

24
              25
                Sara Jean Green, Seattle Officers Appeal Discipline for Fatal Release Decision, Seattle
25   Times (May 11, 2010), https://www.seattletimes.com/seattle-news/seattle-officers-appeal-
     discipline-for-fatal-release-decision/.
26           26
                See City Br., Ex. F at 21.
             27
                Id. at 30.
      CPC’S RESPONSE TO COURT’S ORDER                                           Perkins Coie LLP
      TO SHOW CAUSE                                                       1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
      (No. 2:12-cv-01282-JLR) – 8                                             Phone: 206.359.8000
     143373394.2                                                               Fax: 206.359.9000
              Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 13 of 46




 1   sworn officer.28 She also (1) brushed aside the Valente Alvarez-Guerrero incident as “quite [a]
 2
     different matter[],” despite the Chief’s conclusion that both incidents showed poor judgment, (2)
 3
     determined that Officer Shepherd’s lack of insight and adamant stance that he did nothing wrong
 4
     weighed in his favor because, according to the arbitrator, his unremorseful posture showed that
 5

 6   he had “an honest, but mistaken belief that he was following SPD policy,” and (3) gave great

 7   weight to Officer Shepherd’s employment record while discounting SPD leadership’s assessment

 8   of that record.29 The decision showed no deference to the Chief’s judgment.30
 9            2.     The appeals process under the Accountability Ordinance would have
                     differed in important ways and under the CBAs will be even less consistent
10                   with the Consent Decree’s goal of public trust and confidence.
11            Officer Shepherd’s disciplinary appeals process would have been much different under
12
     the Accountability Ordinance, which creates a transparent appeals process designed to instill
13
     public trust and confidence, critical ingredients to constitutional policing.
14
              The DOJ takes the position that “there is nothing to suggest that the option chosen by the
15

16   City of Seattle will make disciplining officers for offenses related to the Consent Decree (Use of

17   Force or biased policing) more difficult than in the past.”31 This fails to address two important

18   points. First, the CBAs abandon provisions that represented needed improvements over past
19
     practices that arose as part of the accountability system review called for under this Consent
20
     Decree and the associated MOU. Second, with the newly-negotiated requirement of a
21
     heightened standard in almost all officer termination cases, it has become more difficult to
22
     sustain discipline even compared to the prior situation under the former CBAs.
23

24
              28
               Id. at 26-27.
25            29
               Id.
            30
               Id. at 21 (declining to follow “long line of arbitration rulings” stating that arbitrators
26   should “only . . . modify penalties which are beyond the range of reasonableness”).
            31
               United States’ Response to Court’s Order to Show Cause (Dkt. 528) (“DOJ Br.”) at 12.
      CPC’S RESPONSE TO COURT’S ORDER                                                Perkins Coie LLP
      TO SHOW CAUSE                                                        1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
      (No. 2:12-cv-01282-JLR) – 9                                              Phone: 206.359.8000
     143373394.2                                                                Fax: 206.359.9000
              Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 14 of 46




 1            First, under the Accountability Ordinance, Officer Shepherd and SPOG would not have
 2
     been allowed to choose their preferred appellate forum. They could not have chosen a path
 3
     where the appellate decision-maker was an arbitrator whose selection they could have vetoed.
 4
     Moreover, the proceedings would have been open to the public, making it more difficult for City
 5

 6   officials and SPOG to delay issuance of the reinstatement decision until after the parties had

 7   updated the Court and the SPOG CBA had been approved by the City Council—a controversy

 8   that has come to light since the City submitted its brief.32
 9            Under the Accountability Ordinance, the reviewing body would have been required to
10
     defer to the Chief unless it made an affirmative finding that the termination was not in good faith
11
     for cause, and then it would have been required to limit its order to that necessary to rectify the
12
     identified issue.33 But under the CBAs, such deference is no longer required. As shown in the
13

14   Shepherd case, when a decisionmaker does not afford any deference to the Chief’s

15   determination, reversal is much more likely.

16            Under the Accountability Ordinance, Officer Shepherd’s disciplinary appeal would have
17
     taken place before a neutral three-member Public Safety Civil Service Commission (“PSCSC”)
18
     appeals panel or a hearing officer with subject matter expertise designated by the PSCSC. The
19
     members of the panel or the hearing officer would have been appointed through a merit-based
20
     process, would not be allowed to be a current City employee or have been employed by SPD
21

22   within the past 10 years, and could not have been de-selected for this case or the next case if they

23

24
              32
                See Lewis Kamb & Steve Miletich, Seattle, Police Union Delayed Release of Ruling to
25   Reinstate Fired Officer Until After Labor Contract Was Approved, Seattle Times (Jan. 14, 2019),
     https://www.seattletimes.com/seattle-news/city-police-union-delayed-release-of-ruling-to-
26   reinstate-fired-officer-until-after-approval-of-contentious-new-police-contract/.
             33
                See Judge Levinson Decl., Ex. A § 5.
      CPC’S RESPONSE TO COURT’S ORDER                                            Perkins Coie LLP
      TO SHOW CAUSE                                                        1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
      (No. 2:12-cv-01282-JLR) – 10                                             Phone: 206.359.8000
     143373394.2                                                                Fax: 206.359.9000
              Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 15 of 46




 1   decided a case adversely to the union. Moreover, the PSCSC would have been bound to set
 2
     timelines to help ensure less delay in accountability, and the public and media would not have
 3
     been barred from the proceedings.34
 4
              Second, under the Accountability Ordinance, the required standard of review was a
 5

 6   preponderance, which is what the DRB used in the Shepherd case (contrary to the DOJ’s

 7   suggestion about prior practice).35 But the CBAs will now require an arbitrator to use an

 8   undefined “elevated standard” to make and uphold a sustained disciplinary finding in all
 9   termination cases where the alleged offense is stigmatizing to the law enforcement officer—
10
     which would apply to all for-cause terminations, which are by their nature stigmatizing. In
11
     effect, this will require OPA and the Chief to apply an elevated standard in any case that may
12
     ultimately lead to termination, so as not to invite reversal. In this respect, the new CBAs do not
13

14   just impede needed improvements, but they actually take a step back from the pre-existing

15   system, making it harder to address all serious misconduct.

16            The net result (akin to what we saw in the Shepherd case other than the standard of
17
     review) is that under the appeals system mandated by the CBAs, employees and the unions will
18
     likely choose arbitration rather than the PSCSC.36 Under the CBAs’ arbitration path, the union
19
     can strike the selection of an arbitrator; the general rules of arbitration apply, which are not
20
     grounded on values of public trust and confidence particularly relevant to police misconduct
21

22   matters; deference to the Chief’s decision is not required, which means that the arbitrator can

23

24
              34
               See id., Ex. A § 6.
25            35
               See DOJ Br. at 16-17.
            36
               Also, if the PSCSC were ever selected, it will still have an SPD employee as one of its
26   three members because the SPOG CBA requires bargaining of any changes to the PSCSC’s
     composition. See Judge Levinson Decl. at 30 n. 42.
      CPC’S RESPONSE TO COURT’S ORDER                                             Perkins Coie LLP
      TO SHOW CAUSE                                                         1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
      (No. 2:12-cv-01282-JLR) – 11                                              Phone: 206.359.8000
     143373394.2                                                                 Fax: 206.359.9000
              Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 16 of 46




 1   issue a sweeping order well beyond correcting any procedural error; the arbitrator must use an
 2
     undefined heightened standard of review for any type of serious misconduct that might result in
 3
     termination; and complainants, the public, and the media are prohibited from attending the
 4
     hearing—eliminating the transparency that was so critical to the Accountability Ordinance.37
 5

 6            As Judge Levinson’s Declaration describes, and as both the City and the DOJ filings

 7   confirm, these are the rules that have been set in place in police contracts across the country for

 8   decades. The City and the DOJ view this universality as a strength. But as Judge Levinson
 9   points out, the widespread proliferation of these provisions in CBAs explains why officers who
10
     appeal their terminations are often reinstated, regardless of proven misconduct, its seriousness, or
11
     its impact on community trust.38 These sorts of contractual provisions are a big reason why
12
     meaningful police accountability has proven so elusive to so many communities, including our
13

14   own. Simply put, the Shepherd case is not an anomaly, but rather a feature of a system designed

15   to limit accountability. It is no surprise that SPOG wanted to hold onto that attribute; but from

16   the perspective of the community, doing so reinstated a longstanding barrier to accountability.
17
              The City and DOJ insist that the Shepherd reinstatement was erroneous but that the City
18
     should not be faulted for actions out of its control, especially because the City is appealing the
19
     decision.39 But the issue is not just that an arbitrator ordered Shepherd reinstated, but that the
20

21
              37
                See Judge Levinson Decl., Exs. A & E.
22            38
                See Judge Levinson Decl. ¶¶ 23-30; see also Kimbriell Kelly, Wesley Lowery &
     Steven Rich, Fired/Rehired: Police Chiefs Are Often Forced to Put Officers Fired for
23   Misconduct Back on the Streets, Wash. Post (Aug. 3, 2017), https://www.washingtonpost.com
     /graphics/2017/investigations/police-fired-rehired/?utm_term=.363c83a47f5b (describing study
24   where the Washington Post “filed open records requests with the nation’s 55 largest municipal
     and county police forces” and found “[m]ost of the officers regained their jobs when police
25   chiefs were overruled by arbitrators” based on cited proportionality concerns).
             39
                City Br. at 10-11; see also DOJ Br. at 7 (“The fact that an arbitration panel, which is
26   not controlled by the City, overturned the City’s efforts to enforce its policies is not a fair
     indication of a failure by the City and SPD to hold officers accountable.”).
      CPC’S RESPONSE TO COURT’S ORDER                                            Perkins Coie LLP
      TO SHOW CAUSE                                                        1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
      (No. 2:12-cv-01282-JLR) – 12                                             Phone: 206.359.8000
     143373394.2                                                                Fax: 206.359.9000
              Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 17 of 46




 1   SPOG and SPMA CBAs retain (and by changing the burden of proof, actually worsen) attributes
 2
     of an appeals system that are likely to result in more cases in which discipline is overturned on
 3
     appeal. In fact, the CBAs may even cause a Chief not to order suspension or termination, even
 4
     in the face of misconduct, due to the heightened standard and other barriers embedded in these
 5

 6   contracts.

 7            The DOJ refers to six instances of officer termination that have been reviewed at

 8   arbitration over the last 15 years, and points out that termination was upheld in four of these
 9   six.40 But the two that were not upheld were terminations associated with the very issues
10
     implicated by the Consent Decree. And notably, the two that were not upheld were terminations
11
     associated with excessive force, used against individuals of color, who were hand-cuffed in the
12
     back of the officer’s patrol car. These were also the only two cases that involved individuals
13

14   subjected to police action and excessive force, not matters initiated administratively by SPD

15   itself.41 Given the limits on certiorari, the City cannot obtain an extraordinary writ every time

16   this happens. Systemic reforms—like those in the Accountability Ordinance—are the only
17
     answer.
18
     B.       The SPOG and SPMA CBAs are barriers to sustained reform.
19
              The Court has stated that effective accountability processes are essential to maintaining
20

21

22
              40
                Judge Levinson’s Declaration raised the issue that the City provided the Court with no
23   record of disciplinary appeals to validate its judgment that the Shepherd case was an anomaly.
     That Declaration was signed in January 2019, prior to the DOJ’s February 2019 filing that
24   identifies six termination cases over 15 years. However, the DOJ also did not provide
     documentation validating this assertion. There is also no record from either party about the
25   appeal status of all non-termination disciplinary cases and any pending cases still in the queue
     for an appellate decision, nor identification of cases where the Chief decided to not terminate or
26   suspend due to burden of proof considerations.
             41
                See Declaration of Christina Fogg in Support of the DOJ Br. (Dkt. 529).
      CPC’S RESPONSE TO COURT’S ORDER                                            Perkins Coie LLP
      TO SHOW CAUSE                                                       1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
      (No. 2:12-cv-01282-JLR) – 13                                            Phone: 206.359.8000
     143373394.2                                                               Fax: 206.359.9000
              Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 18 of 46




 1   police reform,42 and also has expressed concern about the potential negative impact of collective
 2
     bargaining on the accountability system.43 When the Court first issued its finding of full and
 3
     effective compliance, it stated that “[i]f collective bargaining results in changes to the
 4
     accountability ordinance that the court deems to be inconsistent with the Consent Decree, then
 5

 6   the City’s progress in Phase II will be imperiled.”44 The Court’s concern was well founded. The

 7   SPOG CBA undercuts long-sought and publicly promised reforms to the accountability system

 8   in significant ways leaving myriad weaknesses and gaps.45
 9            The City paints a different picture, describing the impact as limited.46 In particular, the
10
     City overstates the degree to which the CBAs enhance chain of command authority,47 and
11
     understates how the Chief’s ability to suspend an employee without pay pending investigation in
12
     cases where active duty would compromise community safety or trust was sharply pared back
13

14   from the Accountability Ordinance.48 The City also fails to acknowledge how the CBAs

15
              42
                See Order to Show Cause (Dkt. 504) at 5 (“[E]nsuring that appropriate oversight and
16   accountability mechanisms are in place is one of the cornerstones to securing constitutional and
     effective policing in this City beyond the life of the Consent Decree.”).
17           43
                7/18/17 Hearing Tr. (Dkt. 407) at 21-22.
             44
                Order Finding Initial Compliance (Dkt. 439) at 15.
18           45
                The City’s brief expressly contradicts the City Council’s Resolution calling on the
     Court to examine specific concerns about the effect of certain contractual provisions, including
19   Article 3.1 governing “[t]he standard of review and burden of proof in labor arbitration,” Article
     3.6.B-D governing “[t]he calculation, extension and/or re-calculation of the 180-day timeline for
20   the [OPA] to investigate complaints of misconduct,” and Appendix E.12 “[n]arrowing [the]
     legislated subpoena powers of the [OPA.” See Seattle City Council, Resolution 31855 (Nov. 13,
21   2018), http://clerk.seattle.gov/~archives/Resolutions/Resn_31855.pdf. It is unlikely that, when
     the City Council expressed a desire for this Court to pass on the impact of those provisions, it
22   expected the Seattle City Attorney to affirmatively argue that these same provisions are
     harmless.
23           46
                See City Br. at 5-9; id. Ex. E (itemizing limited areas in which the City agrees the
     SPOG contract supersedes the Accountability Ordinance and contending that CPC analyses
24   previously circulated are incorrect and the Ordinance is unaffected on specific points).
             47
                City Br. at 20.
25           48
                Compare id. at 19 (touting purported improvements), with Judge Levinson Decl.
     ¶ 40(K), and Judge Levinson Decl. at 27 n. 38 (“A key issue is that, in serious cases with
26   ongoing investigations, it is likely that charging decisions may take more than 30 days, requiring
     the Chief to restore to active duty an officer who ultimately will be charged with serious law
      CPC’S RESPONSE TO COURT’S ORDER                                             Perkins Coie LLP
      TO SHOW CAUSE                                                         1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
      (No. 2:12-cv-01282-JLR) – 14                                              Phone: 206.359.8000
     143373394.2                                                                 Fax: 206.359.9000
              Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 19 of 46




 1   undermine the Chief’s authority to impose and maintain discipline by (i) restoring arbitration on
 2
     appeal from the Chief’s decision, and (ii) introducing a new heightened standard to sustain
 3
     termination if the alleged offense could be stigmatizing to the officer and make it more difficult
 4
     to find other law enforcement employment.49 The City defends these concessions—which
 5

 6   contradict the Ordinance it passed—because other public employees can appeal to arbitrators.

 7   But police officers are not in the same position as other public employees. They have the power

 8   to use deadly force and deprive individuals of their liberty, and their employer is currently
 9   subject to a Consent Decree due to the need to ensure that police powers are exercised in a
10
     constitutional manner.
11
              For its part, the DOJ minimizes the impacts of the City’s decision to bargain away the
12
     Accountability Ordinance’s reforms. According to the DOJ, the “only circumstance” where it
13

14   would be concerned with a local law or CBA would be if it conflicted with the Consent Decree.

15   But the DOJ agrees that if the CBAs have “the effect of making it more difficult for the City to

16   hold officers accountable for misconduct related to the Consent Decree (e.g., excessive uses of
17
     force, biased policing), then there would be a potential conflict with the Consent Decree.”50 As
18
     detailed below, the CBAs do precisely that: they make it harder to hold officers accountable,
19
     including for misconduct related to the Consent Decree. Notably, while DOJ presently does not
20
     predict that accountability system weaknesses will compromise progress on the underlying issues
21

22   in this case, former U.S. Attorney Jenny Durkan early on was very clear that improving the

23   accountability system was a requirement to ensure lasting reform:
24

25   violations. The Chief is in the best position to know when restoring an officer to active duty is
     inconsistent with public trust in light of all the circumstances.”).
26           49
                Compare City Br. at 23-27, with Judge Levinson Decl. ¶¶ 42-43.
             50
                DOJ Br. at 10-11.
      CPC’S RESPONSE TO COURT’S ORDER                                           Perkins Coie LLP
      TO SHOW CAUSE                                                       1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
      (No. 2:12-cv-01282-JLR) – 15                                            Phone: 206.359.8000
     143373394.2                                                               Fax: 206.359.9000
              Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 20 of 46




 1                   As we told the Court yesterday: the accountability system is in need
                     of wholesale review and significant reform. Too many layers have
 2                   been grafted on over the years by law and practice. It is almost
                     unthinkable that so many experienced people can have so much
 3                   confusion over how things work. It is also unacceptable. Both the
                     officers and the public must have a system that is transparent, certain
 4                   and just. The question is not simply how does the City improve what
                     exists, but how does it create and insist on what is needed [with
 5                   respect to accountability improvements].51
 6   Contrary to the DOJ’s narrow analysis, the CBAs affect numerous provisions of the
 7
     Accountability Ordinance and the accountability system, not just maintaining arbitration as an
 8
     option for review and imposing a heightened burden of proof—the only two changes the DOJ
 9
     calls out.52
10
              1.     The SPOG CBA purports to supersede or nullify any other City law or policy
11                   that, implicitly or explicitly, conflicts with its terms.
12
              The SPOG CBA provides that it preempts the Accountability Ordinance (and any other
13
     City law) that it “conflicts with.”53 The City itself states that the “conflict with” language should
14
     be understood to mean any inconsistency.54 Thus, the preemption may encompass not just
15
     explicit, intentional conflicts, but also the use of slightly different terms, ambiguous phrasing, the
16

17   omission of clauses, and terms ordered or organized differently that an arbitrator might later find

18   to have created a “conflict.” Given the open-ended scope of this preemption clause, it is not
19   possible to ascertain the full extent to which the SPOG CBA nullifies City laws and policies. In
20

21            51
               Lopez Decl., Ex. A.
              52
               As previously noted, all of the areas in which both the SPOG and SPMA CBAs depart
22   from or compromise the Accountability Ordinance, and implicate the Executive Order on
     secondary employment, the OPA Manual, and SPD policies, are comprehensively detailed in the
23   Exhibits to Judge Levinson’s Declaration.
            53
               See City Br., Ex. B at 71, Art. 18.2 (“[T]he parties [to the SPOG CBA] and the
24   employees of the City are governed by applicable City Ordinances, and said Ordinances are
     paramount except where they conflict with the express provisions of this [SPOG] Agreement.”).
25          54
               City Br. at 3-4 (“If a local law or regulation is inconsistent with a . . . CBA[], then the
     CBA supersedes.”); see also id. (“[A] liberal construction should be given to all of RCW 41.56
26   [governing public employees’ collective bargaining] and conflicts resolved in favor of the
     dominance of that chapter” (quoting Rose v. Erickson, 721 P.2d 969, 971 (Wash. 1986)).
      CPC’S RESPONSE TO COURT’S ORDER                                             Perkins Coie LLP
      TO SHOW CAUSE                                                         1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
      (No. 2:12-cv-01282-JLR) – 16                                              Phone: 206.359.8000
     143373394.2                                                                 Fax: 206.359.9000
              Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 21 of 46




 1   other words, the full impact of the CBAs on the accountability system, as well as on public
 2
     perceptions of that impact, is unknown.
 3
              Adding to the ambiguity, SPOG has not committed in any forum—let alone through
 4
     binding submissions—to refrain from interpretations that nullify aspects of the Accountability
 5

 6   Ordinance or other law. The City does not speak for SPOG and SPMA; these other parties can

 7   and likely will take a more expansive view of the concessions they and their members gained

 8   through these agreements. Notably, the parties to the CBAs have not provided the Court with an
 9   inventory of which aspects of the Accountability Ordinance they consider preempted or in
10
     conflict with CBAs. While the City lists a few areas, SPOG has remained silent as to its
11
     interpretation, reserving the ability to contend later that much larger swathes of the
12
     Accountability Ordinance are abrogated. Additionally, the parties have not provided information
13

14   about the various existing Memoranda of Agreement which the CBAs cite as still in effect.55

15            Indeed, the City contends that deviations from the Ordinance will play out in a benign

16   fashion, and that many aspects of the Ordinance the CPC has flagged will “stand as enacted due
17
     to a lack of actual conflict with a CBA.”56 For instance, the City claims that “longstanding past
18
     practice regarding location of OPA interviews” resolves the apparent conflict between the
19
     Accountability Ordinance’s instruction that “OPA shall be physically housed outside any SPD
20
     facility and be operationally independent of SPD in all respects,” and the contract’s instruction
21

22   that “[a]ny [OPA] interview . . . shall take place at a Seattle Police facility.”57 In other words,

23

24

25
              55
                 See City Br., Ex. A at App. E (SPMA CBA); id., Ex. E at App. F (SPOG CBA).
26            56
                 See City Br., Ex. E (green highlighted provisions).
              57
                 See Judge Levinson Decl., Ex. A § 35.
      CPC’S RESPONSE TO COURT’S ORDER                                             Perkins Coie LLP
      TO SHOW CAUSE                                                         1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
      (No. 2:12-cv-01282-JLR) – 17                                              Phone: 206.359.8000
     143373394.2                                                                 Fax: 206.359.9000
              Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 22 of 46




 1   the City asks the Court to believe that the text of the CBA does not mean what it says—an
 2
     interpretation by which SPOG or an arbitrator is unlikely to feel constrained.
 3
              History suggests that SPOG will zealously discharge its duty to its members by
 4
     leveraging every ambiguity, omission, different word choice, or inconsistency as presenting a
 5

 6   conflict with CBA terms; seeking to abrogate Accountability Ordinance provisions, other

 7   municipal law or subordinate policy bearing on accountability that do not expressly align with

 8   SPOG CBA terms.58 Thus, the full scope of the contracts’ impact is a matter of the unions’
 9   view, which is not before this Court.59 The unions are in no way estopped from taking a much
10
     more expansive position about how much the Accountability Ordinance was eroded, and may
11
     have a duty to their members to do so when such an interpretation would advance a member’s
12
     interest.60 Judge Levinson’s Declaration, informed by her closer acquaintance with the materials
13

14   and with the approach taken by the unions in the past,61 is a reliable guide to the likely range of

15   these arguments.

16

17

18

19

20            58
                This includes Mayor Burgess’s 2017 Executive Order on secondary employment. See
     Office of the Mayor, Executive Order 2017-09: Reforming Secondary Employment at the Seattle
21   Police Department (Sep. 27, 2017), http://www.seattle.gov/Documents/Departments/Mayor/
     Executive-Order-2017-09-Secondary-Employment.pdf. It also includes various EEO provisions,
22   as well as a range of SPD policies now embedded in the OPA Manual and elsewhere. See Judge
     Levinson Decl. ¶¶ 65-66.
23           59
                The Court may wish to devise a mechanism to take sworn testimony from union
     representatives that either confirms their agreement with the City’s analysis in their Exhibit E or
24   confirms the CPC’s point that the unions retain the prerogative to argue that the contracts
     supersede a much wider swath of Accountability Ordinance provisions.
25           60
                See Diaz v. Int’l Longshore & Warehouse Union, Local 13, 474 F.3d 1202, 1205 (9th
     Cir. 2007) (describing duty of fair representation requiring unions to “serve the interests of all
26   members . . . with complete good faith and honesty”) (citation omitted).
             61
                Judge Levinson Decl. ¶¶ 5,12.
      CPC’S RESPONSE TO COURT’S ORDER                                            Perkins Coie LLP
      TO SHOW CAUSE                                                        1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
      (No. 2:12-cv-01282-JLR) – 18                                             Phone: 206.359.8000
     143373394.2                                                                Fax: 206.359.9000
              Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 23 of 46




 1            2.       Contrary to the suggestion of the City and DOJ, the CBAs are not consistent
                       with the purpose of the Consent Decree.
 2
               The DOJ focuses on arbitration (discussed above) and the burden of proof and standard
 3

 4   of review to be applied by arbitrators. The DOJ is correct that many police contracts across the

 5   country do not expressly set forth the required burden, and that absent explicit guidance

 6   arbitrators use traditional principles of labor arbitration to guide their approach in each case.
 7
     And, as the DOJ’s brief and the DRB cases included in their exhibits highlight, those traditional
 8
     labor arbitration principles leave a wide berth for case-by-case discretion.
 9
              But the conclusion the City and DOJ draw from this context is that it is not inconsistent
10
     with the purposes of the Consent Decree for the City to embed an “elevated standard of review”
11

12   for termination cases where the alleged offense is stigmatizing to a law enforcement officer, and

13   otherwise rely on labor arbitration principles. In so doing, the parties argue that the way for the
14   Court to assess this issue is to consider it a success that this approach is consistent with what
15
     police unions everywhere else have also been able to embed in their contracts, “in essence
16
     returning SPD to the ranks of the large number of other police departments.”62
17
              As Judge Levinson points out, that is the wrong conclusion to draw if one is prioritizing
18

19   the public’s interest.63 First, arbitration conventions are not transparent or known to the public

20   and are far from predictable. Experience in Seattle and other jurisdictions show that approaches

21   differ from arbitrator to arbitrator (a fact the DOJ highlights in its brief and exhibits). Second,
22   the City’s rationale for adopting an “elevated” standard of review (apparently because arbitrators
23
     often use this elevated standard) ignores that the Accountability Ordinance eliminated arbitration
24

25

26            62
                   DOJ Br. at 16.
              63
                   See Judge Levinson Decl. ¶¶ 42-43.
      CPC’S RESPONSE TO COURT’S ORDER                                             Perkins Coie LLP
      TO SHOW CAUSE                                                        1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
      (No. 2:12-cv-01282-JLR) – 19                                             Phone: 206.359.8000
     143373394.2                                                                Fax: 206.359.9000
              Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 24 of 46




 1   for this and other reasons. Third, the course most consistent with public trust and confidence
 2
     would have been for the City to remedy the vagueness and inconsistency in the standard of
 3
     review used by arbitrators by clearly requiring a preponderance standard and a deferential
 4
     review standard in the CBAs (which would have been consistent with the prior direction from the
 5

 6   Court). That approach would have aligned with the Consent Decree.64

 7            The City and the DOJ miss another important point. These CBAs don’t just require a

 8   higher standard for dishonesty, or even for a narrow range of serious misconduct. The CBAs
 9   have in effect eliminated the preponderance standard for all serious misconduct. As Judge
10
     Levinson’s Declaration makes clear, this will have untold ramifications for the public:
11
                     The SPOG CBA mandates that an ambiguous “elevated” standard
12                   be used for cases that result in termination where the misconduct is
                     “stigmatizing” and makes it “difficult for the employee to get other
13                   law enforcement employment.” But nearly any misconduct for
14                   which an employee is fired could be viewed as meeting these
                     conditions (and certainly the union and employee will assert that is
15                   the case whenever termination is imposed). The weakening in
                     accountability then has a domino effect. De facto, the higher
16                   standard of review will also impose a higher burden of proof for
                     OPA investigations and for Chief’s initial decision for a wide span
17
                     of misconduct cases. The preponderance of evidence will no longer
18                   be the burden of proof for any case of alleged misconduct that may
                     lead to termination, because both the findings and disciplines now
19                   will only be sustained on review if they meet this undefined
                     “elevated” standard of review. OPA will have to use this higher
20                   burden of proof for any serious misconduct—it won’t be able to
                     divine at the initiation of an investigation whether ultimately
21
                     discipline will be warranted, whether that discipline might be
22                   termination, and whether that termination might be found to be
                     “stigmatizing”. The impact of this change to the accountability
23

24            64
               Under the CBAs’ sliding-scale standard, it is impossible for the public to know what
     standard will apply until the arbitrators deliver their decision. The City’s analysis neglects the
25   values of clarity and consistency in results, both of which were served by firmly requiring
     adjudicators to use a preponderance standard consistent with prior direction from the Court.
26   And, were an adjudicator to depart from the preponderance standard, the City would have been
     able to appeal under an abuse-of-discretion standard.
      CPC’S RESPONSE TO COURT’S ORDER                                           Perkins Coie LLP
      TO SHOW CAUSE                                                       1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
      (No. 2:12-cv-01282-JLR) – 20                                            Phone: 206.359.8000
     143373394.2                                                               Fax: 206.359.9000
              Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 25 of 46




 1                   system is, of course, to the detriment of the public and complainants.
                     Serious misconduct that heretofore needed to be proven by a
 2
                     preponderance of the evidence now must be proven by a higher
 3                   standard, a standard that has yet to even be defined.”65

 4            With regard to using the heightened standard for dishonesty resulting in a presumption of

 5   termination, the DOJ says that it erred previously when it took issue with that heightened
 6
     standard. Again, the CPC takes a different view, treating public trust and confidence as the
 7
     touchstones. As Judge Levinson summarizes in her Declaration, “[t]he City describes this CBA
 8
     approach as ‘the City and SPOG agreed to treat dishonesty in the same manner as other cases of
 9
     misconduct.’ . . . This may be technically in compliance with the Court’s earlier direction
10

11   endorsing the recommendation to not have termination for dishonesty be subject to a different

12   burden of proof than other misconduct, but it appears to be a significant departure from the
13   Court’s intention to strengthen the accountability system, not weaken it.’”66
14
              Additionally, with regard to dishonesty, the parties do not address that the City agreed to
15
     retain the requirement that intentionality must be proven in order to sustain an allegation of
16
     dishonesty.67 As the DRB itself said in the Hunt case the DOJ cites:
17
                     For one thing, if intent were the proper standard, the Department and
18                   OPA (as well as DRBs like the present one) would forever be
                     attempting to divine what is in an officer’s heart, and there is no
19                   reliable way to make that kind of determination with any degree of
                     accuracy.68
20
     Accordingly, the CPC does not concur that the public and the Court can rely on the City’s and
21
     the DOJ’s analysis as to how much of the Accountability Ordinance and related systemic reforms
22

23   survive the SPOG CBA.

24

25            65
                 Judge Levinson Decl. ¶ 41.
              66
                 Id. ¶ 43.
26            67
                 See Judge Levinson Decl., Ex. A § 9.
              68
                 DOJ Br., Ex. G at 15.
      CPC’S RESPONSE TO COURT’S ORDER                                            Perkins Coie LLP
      TO SHOW CAUSE                                                        1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
      (No. 2:12-cv-01282-JLR) – 21                                             Phone: 206.359.8000
     143373394.2                                                                Fax: 206.359.9000
              Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 26 of 46




 1            Moreover, Judge Levinson explains why it is important to understand how the SPMA
 2
     CBA departs from the Accountability Ordinance in certain respects.69 In particular, the SPMA
 3
     CBA retains multiple disciplinary appeal avenues, including arbitration, and uses the same
 4
     standard of review as applies under “established principles of labor arbitration.”70 And while the
 5

 6   SPMA CBA nominally agrees that the Accountability Ordinance may be implemented except

 7   where not expressly abrogated, the impact of the SPOG CBA renders that agreement hollow

 8   because the Accountability Ordinance is now full of holes inflicted by the SPOG CBA.
 9            3.     The CBAs undermine the gains achieved under the Consent Decree.
10             Community confidence will suffer because the recommended oversight to address
11
     corruption in the secondary employment market for policing services will not be implemented.
12
     OPA’s limited ability to ensure that both criminal and administrative investigations into serious
13
     misconduct—particularly when it has occurred in Seattle—can be conducted without
14

15   compromising one another will not be improved;71 if a complaint is not filed within four years,

16   discipline will be barred even where dishonesty and certain types of excessive force or

17   concealment have been proven;72 employees of different ranks will still be treated differently;73
18
     and the Chief will continue to be forced to restore to active duty personnel who may have
19
     engaged in grave misconduct pending prosecutors’ decisions about filing charges.74 There are
20
     many other explicit concessions that do not align with strengthening public trust and confidence,
21
     and implicit concessions that will later be captured by the CBA’s preemption clause (as any
22

23

24            69
                 See Judge Levinson Decl. ¶¶ 31-37, 40, 42.
              70
                 See City Br., Ex. A at 32, Art. 16.1.
25            71
                 See Judge Levinson Decl., Ex. A § 11.
              72
                 Id., Ex. A § 13.
26            73
                 Id., Ex. A § 3.
              74
                 Id., Ex. A § 12.
      CPC’S RESPONSE TO COURT’S ORDER                                          Perkins Coie LLP
      TO SHOW CAUSE                                                      1201 Third Avenue, Suite 4900
                                                                           Seattle, WA 98101-3099
      (No. 2:12-cv-01282-JLR) – 22                                           Phone: 206.359.8000
     143373394.2                                                              Fax: 206.359.9000
              Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 27 of 46




 1   inconsistency can be deemed a conflict and used to overturn a decision of the Chief, regardless
 2
     of the minor nature of the contractual inconsistency and the significant nature of the
 3
     misconduct). All of this means that accountability will be neither certain nor predictable.
 4
              The Settlement Agreement describes two different “paths” to full and effective
 5

 6   compliance,75 but the parties here “collaboratively chose[]” the policy-based path as opposed to

 7   the outcome-based path.76 Consequently, any change to existing policy designed to implement

 8   reform, and any failure to implement anticipated system improvements, may imperil the City’s
 9   continued compliance. The Settlement Agreement also made clear that “[a]t all times, the City
10
     and SPD will bear the burden of demonstrating substantial compliance with the Settlement
11
     Agreement.”77
12
              As Judge Levinson states in her Declaration describing some of the most impactful areas
13

14   in which the Accountability Ordinance was compromised:

15                 Seattle is now considered at the national forefront for many of its policies,
                   systems, and training reforms because of the Consent Decree. The City’s
16                 approach to bringing the accountability system up to par with the other Consent
                   Decree reforms was to pass the accountability ordinance and then to prioritize
17
                   aligning the CBAs to it through bargaining. Unfortunately, with respect to the
18                 accountability system, in contrast with the other reforms implemented under
                   the Consent Decree, the provisions in the current CBAs do not come close to
19                 best practices. Accountability system reforms as now changed by the CBAs
                   pale in comparison to other reforms achieved under the Consent Decree…. To
20                 help ensure constitutional policing, appropriate oversight in which the
                   community can place its trust is necessary. The accountability system must be
21
                   effective. Seattle’s system has many positive elements that others do not. But
22                 the CBAs before the Court impede Seattle from having a system the public can
                   trust to work when the added safeguard of judicial oversight is gone, and
23                 regardless of who the Chief, Council, and Mayor may be.78
24

25            75
                 Order Finding Initial Compliance (Dkt. 439) at 2.
              76
                 Id. at 4 n.4.
26            77
                 Settlement Agreement and Stipulated [Proposed] Order of Resolution (Dkt. 13) ¶ 223.
              78
                 Judge Levinson Decl. ¶¶ 76, 81-82.
      CPC’S RESPONSE TO COURT’S ORDER                                             Perkins Coie LLP
      TO SHOW CAUSE                                                        1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
      (No. 2:12-cv-01282-JLR) – 23                                             Phone: 206.359.8000
     143373394.2                                                                Fax: 206.359.9000
              Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 28 of 46




 1            If the Court concludes, as the CPC believes, that these CBAs have frayed the
 2
     accountability framework of which Seattle was justifiably proud just 18 months ago, the
 3
     ramifications for other accomplishments during the Consent Decree period are substantial.
 4
     Accountability processes are essential to safeguard other reforms and to reinforce the shift in
 5

 6   culture that the Consent Decree has achieved.79

 7            4.     The SPOG CBA rejects reforms that addressed known issues with secondary
                     employment.
 8
              In 2017, actual and potential corruption in the Seattle secondary market for off-duty
 9
     policing services came to light when a contractor vying to break into the secondary employment
10
     market by happenstance received damning information from an SPD officer who described the
11
     existing system as akin to the Mafia, and observed that it was virtually immune to the efforts of
12
     SPD commanders to control or reform it.80 Despite immediate statements of resolve by City
13
     leaders to get a hold of this situation and clean it up, the SPOG contract actually leaves it in place
14
     exactly as it has been since 1992, and insulates it from any change.
15
              The potential for corruption, and the threat to public confidence and transparency posed
16
     by secondary employment practices, and the need for reforms, had been called out repeatedly by
17
     Judge Levinson when she was the OPA Auditor. That this issue remained unaddressed despite
18
     extensive media coverage of highly problematic practices,81 and while the City was subject to the
19

20            79
                See Order to Show Cause (Dkt. 504) at 5 (“[E]nsuring that appropriate oversight and
     accountability mechanisms are in place is one of the cornerstones to securing constitutional and
21   effective policing in this City beyond the life of the Consent Decree.”); see also Judge Levinson
     Decl. ¶¶ 71-80.
22           80
                The CPC has attached an appendix which includes particularly illuminating “detailed
     notes of a street-corner conversation with uniformed off-duty . . . detective . . . who described the
23   off-duty system in organized crime-terms—using the word ‘mafia’—and said nobody would be
     allowed to interfere with it,” following the article that includes the link to these notes. Mike
24   Carter & Steve Miletich, Seattle City Light Has Paid 7.8M To Off-Duty Cops In ‘Unusual
     Relationship’, Seattle Times (Oct. 8, 2017), https://www.seattletimes.com/seattle-news/seattle-
25   city-light-has-paid-7-8m-to-off-duty-cops-in-unusual-relationship/.
             81
                See Steve Miletich & Lewis Kamb, Off-duty Work By SPD Officers Has Been An Issue
26   For Years, Seattle Times (Sept. 24, 2017), https://www.seattletimes.com/seattle-news/crime/off-
     duty-work-by-spd-officers-has-been-an-issue-for-years/; David Kroman, When Cops Play
      CPC’S RESPONSE TO COURT’S ORDER                                             Perkins Coie LLP
      TO SHOW CAUSE                                                         1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
      (No. 2:12-cv-01282-JLR) – 24                                              Phone: 206.359.8000
     143373394.2                                                                 Fax: 206.359.9000
              Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 29 of 46




 1   Court’s supervision of police matters, was of great concern to the CPC, Judge Levinson, and
 2   some City leaders. In response, then-Mayor Burgess issued an Executive Order mandating a
 3   review process by the Seattle Department of Human Resources, the Seattle Information
 4   Technology Department, the City Budget Office, the Office of the Mayor’s Legal Counsel, and
 5   the Department of Finance and Administrative Services, with implementation of their
 6   recommendations to follow.82 Although such reforms were also called for in the Accountability
 7   Ordinance,83 Mayor Burgess’s Executive Order was intended to expedite these overdue
 8   corrections.
 9            It was dismaying, and damaging to transparency and community confidence, to learn that
10   the SPOG contract explicitly maintains a past provision that the secondary employment system
11   will be as it was in 1992, and that the City is required to bargain for the very changes that the
12   Accountability Ordinance and the Mayor’s Executive Order otherwise require. It is evident from
13   Labor Relations Policy Committee (“LRPC”) documents provided to the CPC by the Mayor’s
14   Office that this derogation from the provisions of the Accountability Ordinance and the
15   requirements of the Executive Order were not clearly called out for members of the LRPC or
16   Councilmembers, who were instead led to believe that changes to the secondary employment
17   program would be undertaken and there would be a re-opening to bargain only economic
18   effects.84 While the LRPC and Council may have been misled, there is now no question that the
19
     Security Guard, Whom Do They Serve?, Crosscut (Oct. 19, 2016),
20   https://crosscut.com/2016/10/when-cops-play-security-guard-who-do-they-serve; Steve Miletich
     & Mike Carter, Mayor Orders Seattle Police To Take Control of Officers’ Lucrative Off-Duty
21   Work Amid FBI Investigation, Seattle Times (Sept. 28, 2017),
     https://www.seattletimes.com/seattle-news/mayor-orders-seattle-police-to-take-control-of-
22   officers-off-duty-work-amid-fbi-investigation/; Heidi Groover, Mayor Burgess Signs Executive
     Order To Stop Private Management of Cops’ Off-Duty Work, The Stranger (Sept. 27, 2017),
23   https://tinyurl.com/y2vefzyg; Levi Pulkkinen, As FBI Investigates Seattle Cops’ Off-Duty Work,
     City Steps In, Seattle PI (Sept. 27, 2017), https://www.seattlepi.com/local/article/As-FBI-
24   investigates-Seattle-cops-off-duty-12234590.php.
              82
                 Office of the Mayor, Executive Order 2017-09: Reforming Secondary Employment at
25   the Seattle Police Department (Sept. 27, 2017), http://www.seattle.gov/Documents/
     Departments/Mayor/Executive-Order-2017-09-Secondary-Employment.pdf.
26            83
                 See City Br., Ex. E at § 3.29.430 (D)-(F).
              84
                 See Lopez Decl. ¶ 3, Ex. B (attaching relevant communications).
      CPC’S RESPONSE TO COURT’S ORDER                                            Perkins Coie LLP
      TO SHOW CAUSE                                                       1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
      (No. 2:12-cv-01282-JLR) – 25                                            Phone: 206.359.8000
     143373394.2                                                               Fax: 206.359.9000
              Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 30 of 46




 1   secondary employment reforms in the Accountability Ordinance, and the Executive Order were
 2   nullified by the SPOG CBA, and the community is back to square one.
 3   C.       The Court should make clear that fixing what has gone off track with the CBAs,
              and undoing the impediments they embed to the intended reform of Seattle’s police
 4            accountability system, is a necessary precondition to a successful resolution of the
              Consent Decree process.
 5
              The Court asked the parties and amicus to propose a way forward. The CPC submits that
 6
     the changes discussed above and detailed in Judge Levinson’s Declaration pose a threat to other
 7
     progress achieved during the Consent Decree. As noted in the CPC’s 2018 memorandum
 8
     supporting a finding of full and effective compliance, we value that progress and commend those
 9
     who collaborated to achieve it. We supported the Court’s initial finding, do not lightly suggest
10
     suspending it, and sincerely hope the City can rectify the damage done to accountability reform
11
     in time to avert a reversal of that achievement. Despite our regret that we have come to this
12
     point, the CPC asks the Court to make explicit that the City must demonstrate that the damage
13
     done to accountability reform by the CBAs has been fully rectified before it can discharge its
14
     obligations in this case and bring the Court’s supervision to a successful conclusion.
15
              The City argues that it remains in full and effective compliance and that there is,
16
     therefore, nothing for the Court to do besides approve the weakened Accountability Ordinance.85
17
     According to both the City and DOJ there is no need for concern unless and until issues show up
18
     in compliance reports.86 And even if that happens, the most the City will concede is that “if any
19
     of [its] compromises unexpectedly turn out to hinder accountability, they will be high priority
20
     goals in the next round of negotiations.”87 Put differently, the City’s plan is “see how it goes and
21
     try again next time.”
22

23

24

25
              85
                 City Br. at 30; see also DOJ Br. at 18 (requesting same).
26            86
                 City Br. at 10, 15.
              87
                 Id. at 27.
      CPC’S RESPONSE TO COURT’S ORDER                                              Perkins Coie LLP
      TO SHOW CAUSE                                                          1201 Third Avenue, Suite 4900
                                                                               Seattle, WA 98101-3099
      (No. 2:12-cv-01282-JLR) – 26                                               Phone: 206.359.8000
     143373394.2                                                                  Fax: 206.359.9000
              Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 31 of 46




 1            But there’s no reason to believe the City will drive a harder bargain next time once the
 2   Consent Decree has been lifted. Now is the best opportunity to make key improvements. The
 3   community has been promised “next time” for far too many years.
 4            U.S. Attorney Durkan was correct in 2014. This was and remains critical and cannot be
 5   kicked down the road until after the Consent Decree is lifted. The situation is an important one
 6   for community confidence. After the celebration and “mission accomplished” quality of City
 7   officials’ participation in the Accountability Ordinance and the Executive Order on secondary
 8   employment—complete with a press conference on the steps of City Hall—it is jarring to find
 9   that City negotiators did not prioritize key reforms in that ordinance when negotiating with
10   SPOG and that the advertised commitment to rectifying the secondary employment scandal was
11   abandoned. Community members can be forgiven for sinking into cynicism should the situation
12   remain unchanged.
13            Never before and likely never again have so many resources, community attention, and
14   expertise been devoted to identifying the weaknesses in Seattle’s existing accountability system
15   and proposing improvements. If that much concentrated learning and effort, under the watchful
16   eye of this Court, was insufficient to get changes in the high-profile areas of disciplinary appeals
17   and secondary employment, the CPC is highly skeptical that “next time”—in 2021 and without
18   judicial oversight—will go better.
19            This is a unique situation requiring the Court to craft a way forward that is reasonably
20   likely to resolve these intractable dynamics. Courts enforcing consent decrees have wide latitude
21   to take steps to effectuate the purpose of the decrees.88 The Court should make clear that
22

23            88
                See Keith v. Volpe, 784 F.2d 1457, 1460 (9th Cir. 1986) (acknowledging that
     “flexibility” to modify consent decrees “when experience with a consent decree reveals problems
24   with its administration . . . is essential to the administration of comprehensive decrees arising out
     of complex litigation [and that] Courts have allowed modifications that retain the essential
25   features and further the primary goals of such decrees while taking into account what is
     realistically achievable by the parties.”); United States v. Oregon, 769 F.2d 1410, 1416 (9th Cir.
26   1985) (“[The] power to modify in light of changed circumstances extends to the modification of
     consent decrees.”).
      CPC’S RESPONSE TO COURT’S ORDER                                            Perkins Coie LLP
      TO SHOW CAUSE                                                        1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
      (No. 2:12-cv-01282-JLR) – 27                                             Phone: 206.359.8000
     143373394.2                                                                Fax: 206.359.9000
              Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 32 of 46




 1   rectifying the damage done by the CBAs is a precondition to successful resolution of the Consent
 2   Decree process.89 The CPC does not make its recommendation lightly. It recognizes that SPD
 3   has accomplished a great deal through dedicated effort in the months and years leading up to this
 4   Court’s initial finding of full and effective compliance. But the community should not be asked
 5   to rely on an unenforceable promise to “do better” next time around.
 6                                          IV. CONCLUSION
 7             Real reform must be enduring and resilient. But in many ways both apparent (because
 8   they are enumerated) or forthcoming (under the preemption clause), reforms embedded in the
 9   Accountability Ordinance and other laws and policies have been materially weakened. Because
10   accountability structures reinforce and sustain other reforms, in order to safeguard the many
11   important accomplishments of the Consent Decree period, the CPC respectfully asks the Court to
12   convey that the Consent Decree will not be resolved until the City establishes that the
13   accountability system reforms have in fact been secured.
14            Officer Shepherd played “eeny meeny miny moe” with the law, fractured a woman’s eye
15   socket, and still kept his job. That incident illustrates how these rollbacks could limit the Chief’s
16   ability to ensure accountability moving forward. The Officer Shepherd order is not an outlier,
17   but rather a feature of the old system that the City has agreed to bring back with these CBAs: a
18   weakened accountability system that reliably will lead to outcomes that undermine the purposes
19   of the Consent decree, including public confidence and transparency. That the City must resort to
20   an extraordinary writ to the superior court to contest the Shepherd order demonstrates just how
21   significant and damaging these rollbacks to accountability will be.
22            Accordingly, to safeguard the many important accomplishments of police reform, the
23   CPC respectfully asks the Court to convey that the Consent Decree will not be resolved until the
24   City establishes that the accountability system reforms have in fact been secured.
25
              89
                See Order Finding Initial Compliance (Dkt. 439) at 14 (“The court will not hesitate to
26   restart the two-year sustainment period if SPD falls below the full and effective compliance
     standard set forth in the Consent Decree.”).
      CPC’S RESPONSE TO COURT’S ORDER                                            Perkins Coie LLP
      TO SHOW CAUSE                                                        1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
      (No. 2:12-cv-01282-JLR) – 28                                             Phone: 206.359.8000
     143373394.2                                                                Fax: 206.359.9000
              Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 33 of 46




 1

 2    DATED: February 20, 2019                 /s/ David A. Perez
 3                                             DPerez@perkinscoie.com
                                               David A. Perez, WSBA No. 43959
 4                                             Anna Mouw Thompson, WSBA No. 52418
                                               AnnaThompson@perkinscoie.com
 5                                             Perkins Coie LLP
                                               1201 Third Avenue, Suite 4900
 6                                             Seattle, WA 98101-3099
                                               Telephone: 206.359.8000
 7                                             Facsimile: 206.359.9000

 8                                             Attorneys for Amicus Curiae Community
                                               Police Commission
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      CPC’S RESPONSE TO COURT’S ORDER                              Perkins Coie LLP
      TO SHOW CAUSE                                          1201 Third Avenue, Suite 4900
                                                               Seattle, WA 98101-3099
      (No. 2:12-cv-01282-JLR) – 29                               Phone: 206.359.8000
     143373394.2                                                  Fax: 206.359.9000
              Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 34 of 46




 1                                     CERTIFICATE OF SERVICE
 2            I certify under penalty of perjury that on February 20, 2019, I caused the foregoing

 3   document to be electronically filed with the Clerk of the Court using the CM/ECF system, which

 4   will send notification of such filing to all attorneys of record.

 5            DATED this 20th day of February, 2019.

 6                                                         s/ David A. Perez
                                                           DPerez@perkinscoie.com
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      CERTIFICATE OF SERVICE
                                                                                Perkins Coie LLP
      (No. 2:12-cv-01282-JLR) – 1                                         1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     143373394.2                                                               Fax: 206.359.9000
       Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 35 of 46




                             APPENDIX
                                        Available at:
https://www.seattletimes.com/seattle-news/seattle-city-light-has-paid-7-8m-to-off-duty-cops-in-
unusual-relationship/?utm_source=email&utm_medium=email&utm_campaign=article_left_1.1
   Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 36 of 46




Seattle City Light has paid $7.8M to off-duty cops in
‘unusual relationship’
    seattletimes.com/seattle-news/seattle-city-light-has-paid-7-8m-to-off-duty-cops-in-unusual-
relationship/

A retired Seattle police officer’s private company has exclusively billed Seattle
City Light more than $7.8 million over the past five years to provide off-duty
police officers for traffic control or security work, according to billing data
obtained by The Seattle Times.

The company, Seattle’s Finest Security & Traffic Control, has been chosen by
utility crew chiefs for every job, even though another company, Seattle
Security, also provides off-duty officers, the records show.

Details of the lucrative relationship between Seattle’s Finest and City Light
come at a time the FBI is investigating allegations of price-fixing and
intimidation in the hiring of off-duty officers directing traffic at parking
garages and construction sites.

Related stories




       Mayor orders Seattle police to take control of officers’ off-duty work
       amid FBI investigation
       Off-duty work by SPD officers has been an issue for years

                                                                                                  1/6
  Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 37 of 46
    Seattle police officials concerned about officers’ off-duty work before FBI
    probe
    FBI investigating off-duty work by Seattle police at construction sites,
    parking garages
    2005: How Seattle cops failed to police their own

The allegations, made by a new startup company, Blucadia, and echoed by
some downtown business owners, have renewed longstanding concerns
about a murky off-duty employment arrangement controlled by few
companies with little oversight.

Alarmed by the developments, temporary Seattle Mayor Tim Burgess moved
on Sept. 27 to wrest control of off-duty police work from the private sector
and place it under the control of the Police Department. He appointed a task
force to provide him specific recommendations by Nov. 14.

For years, much of the off-duty work has gone to Seattle’s Finest, owned and
operated by Raleigh Evans, a former 20-year Seattle police officer who formed
the company in 2002 while still working for the department.

Seattle’s Finest has provided officers for some of the city’s biggest construction
projects, including the Seattle seawall and First Hill streetcar, as well as for
Seahawks and Sounders games, according to the company’s website.

The other longtime company, Seattle Security, which is affiliated with the
Seattle Police Officers’ Guild (SPOG), has garnered additional jobs. Guild
members also work for Seattle’s Finest.

Evans did not respond to numerous requests for an interview. Earlier, he
described Seattle’s Finest and Seattle Security as “friendly competitors.”

Records show Seattle’s Finest has been the sole provider of off-duty officers to
Seattle City Light and the city’s Transportation Department since at least
October 2012. No jobs were assigned to Seattle Security, the SPOG spinoff.

City Light spokesman Scott Thomsen said crew chiefs are given a choice to use
either company when they need an off-duty officer for traffic control. City
policy requires sworn officers to direct traffic around utility work sites, which
are often located in the roadway.

Because of the often urgent nature of the need — downed power lines, for
example — Seattle City Light is exempt from having to bid for the jobs,
according to the city finance department.

Thomsen said the utility does not have a contract with either Seattle’s Finest or
Seattle Security, and that neither is a “preferred vendor,” which requires a
screening process.
                                                                                     2/6
   Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 38 of 46
“There are these two companies, and it’s up to each crew chief to decide which
company to pick,” he said.

He could not explain why crew chiefs called Seattle’s Finest for every job
requiring an off-duty officer during that time period. City Light finance records
show that between October 2012 and Sept. 28 of this year, Seattle’s Finest
submitted 2,674 invoices to City Light for payments totaling more than $7.8
million.

“There’s been a long relationship,” Thomsen said. “It looks like they (Seattle’s
Finest) tend to be the folks called first.”

He said Seattle Security has never complained.

Seattle’s Finest also provided off-duty officers to Seattle Department of
Transportation crews, submitting invoices totaling an additional $445,753
since September 2015, and the city Parks Department, which paid $2,234.

By comparison, the finance department was able to identify a single payment
of $236 to Seattle Security in the past two years by an unidentified city
department, the records show.

Seattle’s Finest and Seattle Security have a long and friendly relationship that
has allowed both to operate in the local off-duty market, Guild President Kevin
Stuckey, who represents more than 1,300 officers and sergeants, told The
Times in an interview last month. Seattle’s Finest is listed as a sponsor on the
guild’s website.

Stuckey couldn’t be reached to discuss the City Light work.

In an earlier interview, Evans — the owner/operator of Seattle’s Finest — said
the companies were “friendly competitors.”

When Blucadia emerged as a competitor to Seattle’s Finest and Seattle
Security last year — ultimately earning the endorsement of the Seattle Police
Department — Evans asked a state licensing agency to investigate its
credentials.

Earlier this year, Rob McDermott, Blucadia’s chief executive officer,
complained to Seattle police officials that his startup company was being
blackballed by SPOG. He reported receiving a profane and intimidating call
from Stuckey when he sought to discuss Blucadia’s efforts to use Seattle
officers.

Stuckey has acknowledged he lost his temper, saying McDermott relentlessly
pursued him for a meeting and had been “condescending and rude.” But
SPOG has done nothing improper, he said.
                                                                                    3/6
   Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 39 of 46
In April, Seattle Police Chief Kathleen O’Toole referred Blucadia’s allegations to
the FBI. Word of the investigation didn’t publicly surface until last month.

At that point, McDermott publicly disclosed detailed notes of a street-corner
conversation with uniformed off-duty Officer MacGregor “Mac” Gordon, a
detective and 32-year department veteran, who described the lucrative off-
duty system in organized-crime terms — using the word “mafia” — and said
nobody would be allowed to interfere with it. The conversation was witnessed
by Drew Finley, a Blucadia co-founder and former Pierce County sheriff’s
deputy.

Gordon has acknowledged the conversation but said he was joking and that
his comments were taken out of context.

McDermott’s notes state that Gordon told him that officers would defend “the
‘really cake jobs’ such as Seattle City Light off-duty work.”

“Yeah, we would really break some bones if those were messed with,’” Gordon
reportedly said.

“Those jobs are a minimum of four hours, and most are done within an hour
and a half,” he said.

Evans has previously acknowledged in an interview that Seattle’s Finest bills a
minimum of four hours regardless of the duration of the work, because it’s
too difficult to get officers who live outside the city to come into Seattle for
less. He declined to provide a minimum amount Seattle’s Finest would charge
for an officer, saying he didn’t want to “tip off the competition.”

According to Stuckey, the guild president, the union’s contract requires officers
be compensated $45 an hour for off-duty traffic-control work.

The Times reviewed a list of the nearly 3,000 City Light invoices, finding just
five were for less than $200, and nearly a quarter under $1,000. The average
invoice submitted to City Light by Seattle’s Finest between 2012 and last
month was $2,934.

“We need cops for traffic control,” said Thomsen, the City Light spokesman,
when asked about the four-hour minimum. “If they’ve outlined that as a
minimum charge, then that’s what we have to accept” without a contract in
place.

“It is an unusual relationship, and you can certainly ask questions,” he said.

Thomsen said he wasn’t aware of Blucadia, which originally called itself
CopsForHire.


                                                                                     4/6
  Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 40 of 46
The Olympia company, which describes itself as new model rooted in the gig
economy, matches police officers with customers through a software program,
much like Uber connects drivers to riders.

Last year, as Blucadia began discussions with the Seattle Police Department
about a business relationship, Evans of Seattle’s Finest filed his complaint in
October 2016 with the state Department of Licensing.

“There is a company in Washington State using the name of ‘Cops for Hire,’
and selling themselves as a company employing off-duty officers for work
within the State,” the complaint said.

It alleged that CopsForHire is “not licensed as a private security company, as
we are required to be.”

The complaint also said CopsForHire shouldn’t be allowed to use the word
“Cops” in their name, noting Seattle’s Finest had previously been barred from
using the word “Police” because it might be viewed as a law-enforcement
agency.

In a written response to the complaint, CopsForHire said it is not a law-
enforcement organization.

“CopsForHire does not, nor will we ever hire or employ law enforcement
officers,” the company wrote to the Licensing Department, explaining it only
serves as a connection for officers and customers.

The “Cops” issue was ultimately resolved when the company changed its name
to Blucadia. The company says it did so for business reasons not related to the
complaint.

The license issue remains under review, according to a Licensing Department
spokeswoman, including a subpoena issued to Blucadia in March.

McDermott, the Blucadia CEO, declined to characterize Evans’ actions. “I
viewed his complaint as something he felt he needed to do, but I have really
no way of interpreting or knowing what Raleigh’s intentions were in doing so,”
McDermott said in an email.

Seattle police chose Blucadia as its preferred provider for off-duty work, giving
the company a portal on the department’s web page earlier this year.

Brian Maxey, the department’s chief operating officer, endorsed Blucadia’s
system as simpler and more transparent.




                                                                                    5/6
  Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 41 of 46
The portal has been removed while the task force created by Burgess
considers recommendations, although Blucadia may still sign up officers on its
own.




                                                                                 6/6
Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 42 of 46




         LINKED
    “DETAILED NOTES”
                        Also available directly at:
https://www.documentcloud.org/documents/4057339-SPD-Off-Duty-Notes.html
          Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 43 of 46




RE:              Notes from SPD Officer Mac Gordon

Prepared by:     Drew Finley and Rob McDermott (both present in conversation)

Date:            Conversation Date – April 4, 2017

CONFIDENTIAL


•     After a meeting with Seattle PD leadership we noticed an SPD officer directing traffic from the
      Columbia Tower underground parking garage and approached him to introduce ourselves at
      approximately 4:00 PM on April 4th 2017.

•     We decided to speak with the officer in the hopes of gaining additional market insight about off-
      duty opportunities and how SPD manages them. We approached him and introduced ourselves,
      immediately disclosing that we were from CopsForHire, that Drew was the founder and Rob the
      CEO.

•     He introduced himself as Officer Mac Gordon. He indicated he has been on the force for 32
      years and working off-duty 31 years of that time.

•     He was very polite and respectful. He said he had heard of our company, CopsForHire as
      recently as the previous Guild meeting.

•     Without prompting, he continued to talk about our business model of managing off-duty services
      through the “Eighth Floor” (while pointing at the HQ building just up the block) and instantly
      stated “that was your first mistake”. We asked why he said that – Officer Gordon’s reply was
      that he doesn’t “give a F**K” what they think about how off-duty is managed in this city. He’s
      been here for thirty plus years and the 8th Floor has no idea how things are done.

•     He then said, with an attempt at humor and arrogance; “F**k the 8th Floor, F**k anyone they talk
      to, and F**k anything they tell us to do!” He went on to say, “Starting with them is where you all
      screwed up from the beginning, but really you didn’t understand the first thing about off-duty in
      Seattle”, he went on to tell us that our approach made us laughable within SPOG.

•     Around this point, Drew mentioned that he was a retired Pierce County deputy and had also
      worked about three years with King County Sheriff’s Department. Drew talked about the many
      hours he had worked off-duty in Pierce County, and why we built our online solution the way we
      did.

•     He then offered, “Yeah, we spoke about your company at a recent Guild meeting and the word
      was, working as a 1099-MISC was a really bad choice, and possibly illegal. Plus, we had no
      protection for insurance - it was not available and the officers were not protected if injured.” In
      short, it was a strong “don’t get caught up with these guys” message from the Guild.

•     We then attempted to explain this was misinformation, and that we’ve worked hard to develop
      solutions that protect Cops, including a $500,000.00 liability policy that included litigation
      coverage as well as our supplemental accident insurance, both at no cost to Cops or
      Departments.
                        All Information Confidential and Proprietary to CopsForHire, Inc.
                                                                                                       CopsForHire
                                                                             113 Thurston Ave NE Olympia, WA 98501
                                                                                               www.copsforhire.com
                                                  Page 1 of 4
        Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 44 of 46




•   Officer Gordon appeared to appreciate this information, allowing us to further explain other
    areas where he and others were apparently misinformed. We discussed how our Marketplace
    was fully automated. We were also very clear with him that we were not a staffing company,
    rather a technology company; hence the W-2 issues did not apply to us. Finally, we shared with
    him that we only work with commissioned officers and that no retired Cops are a part of the
    CopsForHire marketplace.

•   Rob then asked if Andrew could provide Officer Gordon with further details about CopsForHire,
    specifically addressing misinformation that we know have been stated about us and shared with
    SPOG members directly. Rob asked if he would read that information and provide his feedback
    and comments. Officer Gordon agreed and it was at this point that he offered his business card
    and suggested that we could e-mail him directly with anything we wish for him to review and
    comment on. (email correspondence for reference attached)

•   At this point, Officer Gordon relaxed quite a bit, and surprised us with about 30 additional
    minutes of non-stop, highly detailed discussion of how off-duty “really works in Seattle”. He was
    adamant that off-duty was not a topic that was going to be controlled or changed by anyone. He
    referenced a lawsuit involving Seattle’s Finest that “took care of that” a few years back. He went
    on to name the owner of Seattle’s Finest by saying it was initiated by Raleigh Evans to defend
    their ability work off-duty on their own terms.

•   He went further to explain that most large underground parking garages in the city have officers
    working them. He said that most cops are paid around $300 a month to “manage the garages
    before they even work one hour of off-duty”. His quoted $300/month fee is a fee for simply
    managing the location. He described that the Manager usually has about 5 or 6 cops working
    under them, and that the Manager’s responsibility is to make sure that every shift is covered.
    According to Officer Gordon, as Managers, some Cops earn $1,200-$1,500 per month without
    working a single shift. He indicated that he only runs two locations himself, so he is only making
    $600 a month in fees.

•   He then embarked on a lengthy description of the underlying infrastructure of off-duty in Seattle.
    He said that he, and the guys that “manage the work” for off-duty are like “the Mafia,” a term he
    used at least 5 times during the subsequent conversation. He said that those customers that
    need their work know this is the way it’s done and everyone knows to not mess with them, or
    else “all hell breaks loose.” He said to us, “it’s been this way for 50 years, and it’s not going to
    be changed by CopsForHire or the 8th floor that’s for sure!”

•   He stated that the Guild’s primary interest was in the protection of the above-mentioned
    “management fees”. At this point, he laughed and commented “the 8th floor has no idea how all
    this really works”. He went further to clarify that Raleigh at Seattle’s Finest understands these
    relationships, and works with the existing structure to make sure that “managers” get their fees,
    and helps them run the hours if they want his insurance coverage and to be W-2 employees.
    The job Officer Gordon was working at the time of our discussion was an example of this
    arrangement - he said he makes $300 a month for managing the job (one of 2 he manages),
    but at this point he revealed that the work still goes through Seattle’s Finest. He said he has 5
    guys he schedules. Most “managers” work with 5 to 6 guys in their group.

                      All Information Confidential and Proprietary to CopsForHire, Inc.
                                                                                                     CopsForHire
                                                                           113 Thurston Ave NE Olympia, WA 98501
                                                                                             www.copsforhire.com
                                                Page 2 of 4
        Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 45 of 46




•   Officer Gordon went further to explain that he earns $100/hr. for the Columbia Tower garage
    job every day he works the actual shifts at this location. Rob pushed back on the rate of $100
    per hour, expressing to him that it seemed high for Seattle off-duty, he explained that it is
    actually $60/hr. for 4 hours, but he works only 2 of them, gets paid for 4 hours, and he takes
    $50 dollars x 4 hours billed for his 2 hours actually worked. Raleigh takes the remaining $10
    dollars x 4 hours billed for running the work through his business. So in conclusion, he works
    2 hours and takes pay for 4, and has 5 other guys that he splits the hours with weekly. In
    addition to this overcharged “hourly” rate, Officer Gordon also receives the management fee for
    this and one other location.

•   We then asked about the customer’s thoughts on paying for 4 hours and only having him there
    for 2 hours, he again laughed and said, “too bad for them, they know how it works, they don’t
    need someone for 4 hours, I’m not standing around that long, and they pay the 4-hour minimum,
    that’s how it works in this town”

•   In reaction to Rob’s comment that we were confident that the staffing companies were not going
    to be fans of CopsForHire. Officer Gordon explained that it was this group of “Managers” that
    “have a lot to lose” if CopsForHire becomes the primary method of running off-duty in Seattle.
    He went on to tell us that we’ve likely had no clue that they have really been the ones blocking
    us from making any progress within SPOG, not Raleigh at Seattle’s Finest or anyone else.

•   He continued using terms such as “mini mafia”, “breaking legs”, and repeatedly saying “F the
    8th Floor” while describing what would happen if anyone would dare try to mess with their off-
    duty jobs. Officer Gordon went on to describe “really cake jobs” such as Seattle City Light off-
    duty work. He restated twice how these jobs were viewed. “Yeah, we would really break some
    bones if those were messed with, those jobs are a minimum of four hours, and most are done
    within an hour and a half. When the hole is filled back in we take off but get paid for the full 4
    hours.” He shared the rates on these City jobs are $90 an hour and $180 after hours and
    weekends and then re-emphasized that “No one is going to F**k with these jobs if they know
    what’s good for them!”

•   Referring to City Light and other City jobs he stressed again that it was the staffing companies
    like Seattle’s Finest and SSI that did a great job of “training [those customers] that we are going
    to get paid a minimum, we are going to get paid more after hours and on weekends and holidays,
    so no one is going to mess with those jobs, or they are going to end up with broken knee caps.”

•   In response to a repeated concern over the hourly rates he was quoting, Officer Gordon then
    offered that he was “squeezing” the building owners for more money. He explained that
    whenever they wanted a pay raise, he would bypass the parking garage companies and go
    straight to the building managers. If they refused to pay more, he would threaten to leave and
    ensure no other cops would work the job. Officer Gordon said that within a day or two with no
    cop, the building manager would be calling back asking him to please return, quickly agreeing
    to any new rate. He indicated that getting to $90 per hour, before the current rate of $100,
    that this is exactly how it was done in a very matter of fact and arrogant tone.



                      All Information Confidential and Proprietary to CopsForHire, Inc.
                                                                                                     CopsForHire
                                                                           113 Thurston Ave NE Olympia, WA 98501
                                                                                             www.copsforhire.com
                                                Page 3 of 4
        Case 2:12-cv-01282-JLR Document 531 Filed 02/20/19 Page 46 of 46




•   Officer Gordon went on to explain that this “squeezing” was so effective because it only takes
    one or two calls from building tenets waiting an hour or longer to exit a building to make a
    building manager cave to his demands. He went further to stress that although payment often
    comes from the parking companies that manage the garages, they never deal with those
    companies – leveraging with the building manager is so much more effective, since they need
    things to run smooth.


Conclusion:

The above notes capture a conversation that occurred when we happened upon a 32-year veteran
of Seattle Police Department. He bragged about how neither we, nor anyone else were going to
“f**k with fifty plus years of culture” in Seattle. He talked openly and freely – for about 45 minutes -
with absolutely no fear and no belief that the current lack of oversight and transparency in off-duty
would ever change.

Andrew Finley, as an 18-year law enforcement veteran, is experienced in and recognizes “cop talk”
when he hears it. He can fully appreciate how some stories can be told in a colorful way to
emphasize a point.

Officer Gordon’s statements, however, both support and add important context to customer
comments we’ve received regarding exploitative behaviors by both off-duty staffing agencies and
Seattle Police. They reflect extortionist behavior and violate SPD policies on several levels. The
behavior Officer Gordon described is considered “profiting from your position”. Andrew, during his
career, would expect to have been fired and/or prosecuted for such behavior. Andrew was never
permitted to accept as much as a cup of coffee without the threat of being fired for abusing his
position.

As disturbing as the implications of this conversation were, it did provide us with some much-needed
insight. We now more fully understand the source of the resistance and pushback to Seattle
Leadership’s efforts to bring oversight, fairness and transparency to off-duty – even in the form of
misinformation - from SPOG. Seattle’s off-duty is not merely suffering from lack of oversight,
transparency and policy enforcement, it is a disturbing source of corruption.

Seattle Police Department may not realize the extent of corruption within Seattle’s rank and file with
regards to off-duty work. Ultimately, this story will become exposed, become public and fuel even
more community distrust and disrespect for law enforcement. Meanwhile, customers do not deserve
this treatment at the hands of those sworn to serve and protect.

The whole of law enforcement suffers from the behavior of a few. Communities, customers,
departments and cops themselves all lose. Seattle Police Department must demand immediate
transparency and move to fully enforce policies that are in both their own best interests as well as
the interests of communities they serve.

                                                                    - Rob McDermott and Andrew Finley




                      All Information Confidential and Proprietary to CopsForHire, Inc.
                                                                                                     CopsForHire
                                                                           113 Thurston Ave NE Olympia, WA 98501
                                                                                             www.copsforhire.com
                                                Page 4 of 4
